PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ASHOURIAN et al.
Application No. 15/295,394
Filed: October 17, 2016
For: METHOD AND APPARATUS FOR THE CONTROLLED CONVEYANCE OF A WORKPIECE THROUGH A FLUIDIZED BED DRYER
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 15, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed, August 29, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 30, 2019.  A Notice of Abandonment was mailed August 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $680, and the submission required by 37 CFR 1.114;  (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Felicia Jenkins at 
(571) 272-0986.

This application is being referred to Technology Center Art Unit 3762 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions